Earl Warren: Gaston County, North Carolina, appellant versus the United States. Mr. Claiborne, you may continue with your argument.
Louis F. Claiborne: Mr. Chief Justice, may it please the Court. When the Court rose yesterday, I had just summarized the three respects in which in our view Gaston County has failed in its proof of showing that the application of literacy test in that jurisdiction had not had either purpose or effect or discriminating against the Negro franchise. Those were first the failure to show that with respect to municipal elections carried on within the territory of the county. Discrimination had not occurred within the preceding five years. Second, a failure to rebut if a rebuttal was possible, the inference of discrimination that arises from the fact that white illiterates were registered and the literacy test waived this to them whereas same was not true with respect to Negro.
Potter Stewart: Wasn't there some evidence that Negro illiterates have been registered or am I mistaken?
Louis F. Claiborne: Mr. Justice Stewart, there was but I think there were nine arguably illiterate negroes who were brought as witnesses of those three may have failed the test for some eye defect rather than because of illiteracy. Two had apparently memorized the oath just being under the regime of the oral test which involved reading the oath and to that extent had perhaps deceived the registrar. They were illiterates and the remaining two or three year seemed to have been true illiterates whose illiteracy may have been known to the registrar. It is significant that each of these nine witnesses came from precincts 7 in Gastonia, the one area predominantly Negro where the policy of the county authorities seem to have been more lenient toward Negro registration than elsewhere. There's no evidence that anywhere else within the jurisdiction of the county are comparable waiver had take advice.
Potter Stewart: It was in that particular precinct in the City of Gastonia where the large majority of the Negroes where county lived, wasn't it?
Louis F. Claiborne: One-third of the population of the county of all races lives within that city. I think less than half of the Negro population lives within the City of Gastonia. I'm not clear whether those figures are of record or not. I think it is clear however that fully have not considerably more live in the rural areas or in other municipalities of the Gastonia.
Potter Stewart: I remember -- I think I remember a figure from the briefs or somewhere that only about 13% of the population of the out of city of the county population is Negro.
Louis F. Claiborne: That is -- that is true over all within the county, I think it's actually 12% of the population of Gaston County today is Negro at one time, it seems to have been considerably larger proportionately than it is today. On the other hand, the waiver for whites was clearly a matter of general practice throughout the county, they were 29 eyewitnesses. Well, whose testimony is taken by deposition but who were fairly illiterates, many of them have been visited at their homes it made no effort to register on their own and some at least one notable example the applicant had indicated to the registrar that he didn't want to register and was registered nevertheless. Most of them testified that they had informed the registrar that they were illiterate and nevertheless had been registered. In addition to that evidence, the Government introduced registration forms from 70 white applicants which showed them illiterate in the full sense of being unable to even sign their names and the notations there which make it clear the registrar signed for them are sometimes quite candid can't write as the explanation sometimes as an “x” which is unexplained. In many instances the notation excusing the applicant from signing is too nervous in some other instances the notation is left glasses at home -- eyeglasses. The Government of course, the total here is something like 100, the Government I think reasonably infers from this number who were willing to testify or whose illiteracy was evident from their inability to even sign their names that the practice was quite prevalent and of course in no sense limited to this number who could be found as willing witnesses. Now, finally and we think Gaston County has failed in its proof by failing to rebut the natural inference resulting from the educational disparity, the lack of equal educational opportunity afforded Negro voters of today when they were school children that the literacy test has borne more heavily on them and would continue to do so. I want to make clear that in our view either of the first two grounds is sufficient to support the judgment denying exemption to Gaston County. On the other hand, I proposed to focus on the third ground. The reason for that is in part that the failure with respect to proof or concerning municipal elections while the sufficient ground does seem to us to be somewhat tentative one, it's a little -- the tail wagging of the dog. It does not come to the heart of the policy of the Voting Rights Act. The second ground while again quite sufficient does have a somewhat punitive character and that if in the past three years, Negro illiterates have been afforded full opportunity to come on the rolls, it may be that the registration of white illiterates has in that sense been cured and that the discrimination has in a real sense been largely eliminated. Now that is not the test under the Act under so long as there has been discrimination within the prior five years, Gaston County would have to wait another two years. But still, it seems to us you get more of the central issue to focus on the ground which is the ground that the District Court, majority of the District Court thought. The sound is on which to base his judgment. It is of course also a ground which presents the question of recurring importance which sooner or later will have to come before the court in this case or another. It also has the different consequence. This appears on my somewhat inadequate answer to Mr. Justice Stewart yesterday. Under the Act, after the five years are up and jurisdiction wins the exemption, there is an additional five-year period during which the jurisdiction of the District Court is retained and the Court is instructed to entertain an application by the Attorney General during that period under the same standards as would have applied during the previous five-year period. And if the effect of the disparity with respect to education were continuing in the second five-year period, there would then be justification for a suit of that kind. And that would be, that probability seems likely only with respect to the state ground. So the basis of the judgment may have a very important practical impact. And finally, this third ground looks in one sense to the past that is the educational disparity. On the other hand, it quite realistically looks to the future unlikely through the priority grounds. In the sense that what is being tested here is whether the discrimination of the past still has a lingering effect and will in years to come for that reason not because the education of disparity has had a discriminatory effect but because it will continue to have for some time to come, it seems to us that this basis for the judgment is the one that ought to be focused on. It seems to us also that this ground of position is faithful to the legislative intent. We must remember that at the time the suspension of test was proposed in the Congress, the argument ran that that was an unnecessary radical procedure that it was quite sufficient if the complaint were that the illiterates, white illiterates have been registered and that same privilege with the non-Negroes. The way to cure that was to require or at least offer the states the alternative of the complete re-registration. The answer made to that suggestion by the Attorney General and reproduce to both committee reports is that -- that would not have solved the problem because the reinstruction of the literacy test would bear more heavily on the Negro voters precisely because they have denied the same educational opportunities. So we're dealing here with a grounded decision which the Congress itself focused on. Now I must concede as Justice Stewart pointed out yesterday that the result of this argument is one that the Congress apparently did not fully appreciate at the time. But there are several things that are to be said about that. First, the Act is I think I pointed out yesterday does not deal merely with literacy test. It also suspends other test which have nothing to do with educational disparities and it also has other provisions with respect to enactment of new laws, sending to federal examiners, federal observers which have nothing to do with his educational disparities. Also, five-year period was in the end simply a legislative compromise. Congress seem not to have quite focus on what would happen into the five-year period. It's rather unthinkable for instance that having allowed thousands of illiterate Negro voters in the South to become registered thanks to this Federal Act, the Congress intended to permit that suddenly they should be purged from the rolls after five years had gone by.
Potter Stewart: I was going to ask you that. There's -- there's just no provision in covering that possibility of certain law.
Louis F. Claiborne: Short of an objection on this ground or on the 50 (Inaudible).
Potter Stewart: Well, on the after termination of five years.
Louis F. Claiborne: After five years, the Act itself would not --
Potter Stewart: Would not prevent --
Louis F. Claiborne: No.
Potter Stewart: -- under the reestablished literacy test, it would not prevent people to be purged from the rolls or am I -- is that correct?
Louis F. Claiborne: That -- that is correct. I think what we must say is that the Congress didn't look that far ahead. It assumed that the Act would be extended. All of the courts would intervene and they did provide in this additional five-year period that I was speaking of for the courts to intervene when the Act otherwise expired. And it seems to me that that is the legislative scheme. Now, it is perfectly obvious that this literacy test that reinstituted will bear more heavily on the Negro. That is true because fewer Negroes went to school at all twice as many Negroes who never went to school in Gaston County. It is true because few of them than whites stayed long enough to obtain the necessary literacy again almost twice as many be grosser in that position as whites and that for 30% of the Negroes in Gaston County never got beyond the fourth grade. And finally, they mind less when they were there.
Potter Stewart: And finally, finally lower percentage of them are now registered?
Louis F. Claiborne: Yes, of course. Now some of these results are directly attributable to state actions, some are not. Of course, economic necessity made many Negroes quit school sooner than whites. Also, the incentives for learning or for staying in school or for learning while there was a great deal of lesson in the case of Negro 30 or 40 years in Gaston County with no purpose to obtain an education that only a few children the (Inaudible) is not my point in obtaining an education.
Abe Fortas: Suppose that -- suppose that I beg your pardon Mr. Claiborne, but suppose that there have been no history of segregation in the public schools. Suppose that there are just a great many more Negro illiterates for the economic or social reasons that you've been talking about, would nevertheless follow that you could not apply a literacy test?
Louis F. Claiborne: Mr. Justice Fortas, I would so argue if it were so necessary. Here it is so clear that the state in local governments do bear some responsibility from the lower literacy of the Negro that I need not make that argument. I think the Act says when the effect is to bear more heavily on the Negro franchise, it is a forbidden test especially so when it is designed at the chosen with black reality in mind as this literacy test was originally and presumably that's the reason it was continued.
Abe Fortas: Am I right in concluding that the trend of your argument is that at least whoever has been a state decreed or state in current segregation -- segregated school system, the state cannot have a -- neither state nor county can have a literacy test and still be freed from the provisions of the Act here on issue?
Louis F. Claiborne: Well, we do say that Justice Fortas but again, we don't quite have to go that far. Here there's a violation that not only of Brown versus the Board but also Plessy versus Ferguson. Not only with the education segregated but it was grossly unequal, 35% of the present day voting age Negro population went to school before 1918, 50% of that present day voting age population went to school before 1930, therefore performance of Jeffers, the plaintiff's expert knew anything about it. 50% of -- in the period preceding 1918 less than one-fifth of the money spent on white teacher salaries were spent on Negro teacher salaries. Result was that 95% of the Negro teacher had second class certificates, whereas, most of the white teachers have first class certificates. This Negro education in that day was in large part, in one classroom with all grades taught together. Money of course is not the full as of education but as we well know, it can have a very serious practical impact on the quality of education that results. And finally, let me say that what we should be comparing here is true that this last test was relatively easy test. You must remember that there was oral test for two years before that which was not so easy it involved reading a long oath. But what we should compare is not high school graduates about races or even elementary school graduates for -- of both races but those who only went to school for one or two or three or four years as to them even the slightest disparity would result in one group being able to past the test and the other not. And we know as I have just indicated that there are many in that category in Gaston County who were only able of reason or another to attend school for this short-term. Finally, let me say that the suspension of the test has had though belatedly a very substantial practical impact that has now been a 25% increase in Negro registration in the county out of originally some 4,100 Negroes registered, there are now 5,100 Negro registered, a thousand increased on this small number which is --
Potter Stewart: Which is 52 to 61%, did you tell us yesterday?
Louis F. Claiborne: That is correct but that were exact to a 25%.
Potter Stewart: There were 25% increase?
Louis F. Claiborne: I assume it does, Mr. Justice Stewart, my mathematics are delinquent.